Title: James Mease to Thomas Jefferson, 27 July 1814
From: Mease, James
To: Jefferson, Thomas


          Dear Sir Philada July 27th 1814.
          I am much obliged by your history of the Robinson Apple; I read it at the last Stated meeting of the Agric. Soc: on the 12th inst and regret that your absence prevented my receiving it at a more early date, as I wished to insert it in the third vol: of the memoirs of the Soc: now publishing. I fear the number of papers is complete, for it, but should it be possible, I will insert it. The
			 knowledge of the apple should be spread extensively:
			 Mr Cox of Burlington procured Some grafts, and has now the apples on his farm.—
          I have the pleasure to send you a printed specification of the patent of Janes for his newly invented loom which is now in operation in this City. I visited the manufactory established by the person who has bought the right of this State, and of those to the
			 south;
			 and was much gratified:—He Says a loom will Cost about $50.—We may Say with
			 respect to the loom what the French Soc: of Agric. said of your plough,—America Received the loom from Europe, and
			 returned it perfected.—
          Accept my Sincere esteem—James Mease
        